UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2010 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-27549 88-0362112 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7701 E. Gray Rd., Suite 104 Scottsdale AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 24, 2010, Gregg C. Johnson resigned as the Executive Vice President and Chief Operating Officer of the registrant, but will continue to work with the registrant as a consultant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKYE INTERNATIONAL, INC. Date: April 1, 2010 By: /s/Perry Logan Name: Perry Logan Title: Chief Executive Officer
